Citation Nr: 1741468	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal has since been transferred to the RO in Phoenix, Arizona.

In a November 2016 decision, the Board reopened service connection for a lumbar spine disability and remanded the appeal to the Agency of Original Jurisdiction (AOJ) to obtain outstanding identified VA treatment records.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  Symptoms of arthritis in the lumbar spine were not both chronic in service and continuous after service separation. 

2.  Arthritis in the lumbar spine did not manifest within one year after service separation.

3.  Currently diagnosed lumbar spine disability, to include degenerative disc disease and degenerative joint disease, is not related to service, to include in-service injuries to the lumbar spine.
  




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued June 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements.
 
VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and hearing testimony, and VA medical records.  Additionally, the Board finds that the AOJ substantially complied with the November 2016 Board remand directives in obtaining outstanding VA medical records.  

While a supplemental statement of the case incorrectly continued to characterize the appeal as one based on new and material evidence rather than service connection, the Board finds, nonetheless, that the merits of the appeal were discussed in the supplemental statement of the case, and that the mischaracterization of the appeal was not prejudicial.  In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  In this case, the RO has provided the Veteran notice as to the requirements for service connection and the Veteran has presented evidence and argument during the appeal addressing the merits of the service connection claim.  During a March 2016 Board hearing, the undersigned explained to the Veteran what type of evidence was needed to establish service connection and he has had an opportunity to present additional evidence on the merits of the appeal.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review. 

The Board finds that a March 2013 VA examination and medical opinion obtained is adequate and the opinion includes an adequate rationale based on the evidence of record.  Additionally, the opinions discussed relevant findings in service with consideration of lay evidence provided with regard to a history of injury in service and symptoms since service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in March 2016 Board hearing testimony that a low back disability was incurred in service.  He described injuries to the spine that occurred in service.  He testified that back pain was present at discharge, indicating that it was very small, but there.  He indicated that due to a lack of finances, he just treated pain with over-the-counter medications.  When the Veteran was asked when he first recognized that he had a back problem after the incident, that was going to be long standing in nature, the Veteran indicated that it wasn't until the 1970s.  He stated that things started huring more in the 1980s.  

The Board finds that the Veteran has a currently diagnosed arthritis in the lumbar spine.  See VA treatment records and March 2013 VA examination.  

The Board finds that the Veteran was treated for an injury to the lumbar spine in service.  The Veteran's spine was normal on a February 1965 enlistment examination.  In February 1966, he was treated for a lumbosacral sprain when he fell while running.  X-rays were negative.  After two days in the hospital, pain resolved with bed rest and the Veteran was returned to duty.  A clinical note dated on October 10, 1966 shows that the Veteran complained of continuous pain since he fell down a ladder, injuring his upper low back and sacral area.  He was seen again on October 29, 1966 with complaints of back trouble with a duration of approximate one year.  The prior February 1966 injury was noted.  Additionally, around October 15, 1966 the Veteran was working aboard the ship when he stooped over with resulting pain in the back.  He was assessed with possible lumbar fasciitis and was treated with pain medication and heat and was released to full duty.  A January 1967 separation examination did not identify any continued complaints related to the lumbar spine.  

Private chiropractic treatment records show that the Veteran was treated for lumbar spine pain from September 2000 to December 2004.  During an October 2000 consultation, the Veteran reported that he had experienced increased low back pain symptoms that were dull and aching in quality.  He reported that he first noticed this after lifting a patient off of the floor three times.  

VA treatment records show that the Veteran was seen in December 2007 with an eight-year history of low back pain.  Symptoms were described as constant and were described as a dull ache.  It was noted that the Veteran worked two days a week as a caregiver with his wife.  He was diagnosed with degenerative joint disease and degenerative disc disease in the lumbar spine.  VA treatment records dated in July 2010 show that the Veteran had MRI evidence of L4-5-6 broad based diffuse bulging discs causing bilateral foraminal stenosis.  
  
In a June 2010 lay statement, the Veteran's wife reported that she had known the Veteran since March 1993.  The Veteran had reported to her that his back pain started in service, and that his back pain continued to the present.  Additionally, the Veteran reported that in 1990, while helping his mother take care of his stepfather, they both fell to the floor and worsened their back pain.  She also noted a severe episode of back pain in 2000, when the Veteran was reaching forward to take a seat out of their van.  The Veteran was reported to be on his feet constantly at work, over forty hours a week as a caregiver at an adult family home. 

A March 2013 VA examination included a review of the record.  Relevant findings from VA treatment records, service treatment records, private records, and the Veteran and his wife's statements were cited and discussed.  The Veteran was examined and was diagnosed with lumbar spine degenerative disc disease, and was found to have arthritis.  During the examination, the Veteran reported that he fell down and extension ladder in service, but didn't have pain at that time.  He reported that pain actually started in the 1970s.  He reported that when he was 21, he had an accident while he was on his bicycle with a hit and run driver.  He reported that his back pain was now getting worse.  He reported that he first sought care for back pain by a chiropractor in the 1970s.  He reported that once his back "really went out" when he was removing the back seat from his car, and after that, he sought regular treatment from a chiropractor in approximately 2001.  At the time of the examination, the Veteran had intermittent back pain with radiation to the right lower extremity.  

The VA examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury.  He reasoned that although there were various back injuries in service, these appeared to be acute, with no chronicity described at separation.  A spine examination was normal at separation and in 1966, he had a negative lumbar spine x-ray.  There were no additional medical records until 2000 when the Veteran presented with acute back pain.  Intercurrent injuries were also noted in relation to the Veteran lifting a seat out of a vehicle, with a fall while lifting his stepfather.  The Veteran was also in a bicycle accident with a hit and run driver, and a chiropractic treatment report noted a past history of epilepsy.  The Veteran also mentioned a lifting incident with his stepfather to his chiropractor in describing onset of symptoms in 2000.  In the interim, the Veteran described a 30-year history of working as a caregiver for the elderly, which likely involved manual labor activities which would aggravate his back.  The VA examiner, therefore, opined that it appeared that the Veteran's back condition was related to post-service activities or injuries, and residuals from his in-service injuries were not obvious based on the evidence reviewed.

The Board finds that symptoms of arthritis in the lumbar spine were not both chronic in service and continuous after service separation.  While the Veteran reported having a little pain in the lumbar spine during his hearing testimony, an October 1966 clinical treatment note shows that the Veteran was treated with pain medication and heat prior to being returned to full duty.  He did not identify any continued complaints related to the lumbar spine in service or on a January 1967 separation examination, and the Board finds that this evidence, which was recorded contemporaneous to service, is more probative than more recent testimony as to the presence of pain at separation provided for compensation purposes.  The Veteran clarified during hearing testimony that his back pain was not chronic until the 1970s and 1980s, but did not discuss any other intercurrent causes for pain that were identified in the record, such as a hit and run injury when he was on a bicycle, noted in private chiropractic treatment records.  Additionally, the record shows that the Veteran began seeking treatment in September 2000 after having an increase in low back pain symptoms after lifting a patient off of the floor, also noted in private chiropractic treatment reports.  Moreover, VA treatment records date the onset of back pain symptoms approximately eight years prior to his initiation of treatment in December 2007.  While the Veteran's wife stated that the Veteran reported that his back pain started in service and continued to the present, she also stated that she had known the Veteran since 1993, and this was decades after service separation.  Thus, she would not have witnessed any back pain or treatment for back pain until years after service separation.  Thus, the Board finds that the lay statements and testimony of record are not credible in identifying chronic back pain symptoms in service and continuous back pain symptoms post-service.  The Board finds that the lack of treatment shown by the record post-service until an additional injury to the spine in 2000, with additional post-service lumbar spine injuries noted by the record weigh against a finding of chronicity of symptoms post-service.  

The Board finds that arthritis in the lumbar spine did not manifest within one year after service separation.  Arthritis in the lumbar spine was first diagnosed many years after service separation.  

Finally, the Board finds that the weight of the evidence does not relate currently diagnosed arthritis in the lumbar spine to service.  The March 2013 VA examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the in-service lumbar spine injuries.  The Board finds that the opinion is probative as it is adequately based on a review of the record, and a complete discussion of relevant findings from both the lay and medical evidence of record.  The examiner also provided adequate rational for the opinion provided.  

The weight of the evidence shows that currently diagnosed arthritis in the lumbar spine is not related to service.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

Service connection for a lumbar disability is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


